ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-12-13_ORD_01_NA_01_EN.txt. 165

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

Today’s Order, which is related to a small category of Orders of recent
vintage, involves legal issues the importance of which is not lessened by
reason of their not being readily apparent on the face of the document.
One such issue concerns the precise legal character of the Order. It seems
to me that there could be a serious question as to what it is in law that the
Court is doing in making the Order. On one possible interpretation I could
not support the Order, on another I could. I feel obliged, therefore, to
explain the basis on which I do support it, lest my support be understood
as implying acquiescence in an interpretation which I cannot accept.

As indicated in the Order, there is no objection by Ei Salvador to the
choice by Honduras of a replacement ad hoc judge. It being the case that
the Court itself has no objection, and there being no doubt on the matter, it
follows that no decision is called for under Article 35, paragraph 4, of the
Rules of Court. So far as any objection or doubt is concerned, therefore,
the question whether a formal Order is required does not arise.

The remaining questions which fall for consideration are (i) whether an
Order is otherwise required, and, if so, (ii) whether it is required for the
purpose of legally constituting another person as a replacement ad hoc
judge, or (iii) whether it is required for the purpose of simply record-
ing such replacement. Ordinarily, 1 would answer the first question in
the negative and thus not reach the second and the third. In the circum-
stances of this case, however, I would answer the first in the affirmative,
the second in the negative and the third in the affirmative. My reasons
follow.

As to the first question, since the Order of Court of 8 May 1987 (LC.
Reports 1987, p. 12) did formally mention the names of the two ad hoc
judges who were to be members of the ad hoc Chamber thereby formed, it
would seem to follow as a logical extension of the drafting of that Order
that the death of one of them and his replacement by another person
should be reflected in an appropriate amendment of that Order by a new
Order. That, in brief, is the ground on which I agree with the making of the
new Order.

The second and third questions involve an inquiry into the precise
juridical character of the new Order. The present state of the law being
seldom, if ever, ascertainable without recourse to the past, it appears
to me that the inquiry referred to cannot be intelligently pursued in
isolation from previous legal developments. The matter is in particular

7
166 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

complicated by the circumstance that it has not been customary to make a
formal Order relating specifically to the appointment of ad hoc judges (as
distinguished from entitlement to appoint), the fact of their appointment
being generally simply recited as part of the procedural history of the case
in the introductory parts of the next Order or decision of the Court in
the case. Two exceptions relate respectively to the case concerning
the Frontier Dispute (Burkina Faso/Republic of Mak)(I.C.J. Reports 1985,
p. 7) and the present case (1.C.J. Reports 1987, p. 12). The Orders
of Court in these two cases show the election of three named Members
of the Court and the addition of two named ad hoc judges (who, indeed,
had been chosen before the election of the other judges), making
a Chamber of five. That was not the course taken in the first ad hoc
Chamber case, namely, the case concerning Delimitation of the Maritime
Boundary in the Gulf of Maine Area (Canada/United States of America)
(1.C.J. Reports 1982, pp. 8-9). In that case the Order of Court constituted a
Chamber comprising five named Members of the Court elected by it
(including a Member of United States nationality), and went on to note
the fact

“that the Acting President, in the exercise of his powers under
Article 31, paragraph 4, of the Statute of the Court, has requested
Judge Ruda[one of the five elected judges] to give place in due course
to the judge ad hoc to be chosen by the Government of Canada,
and that Judge Ruda has indicated his readiness to do so”.

The choice later made by Canada was not made the subject of a specific
Order of Court; it was merely narrated as a fact in the recitals of the subse-
quent Order by which time-limits were fixed for pleadings (1.C.J. Reports
1982, p. 16).

A movement in favour of mentioning the names of ad hoc judges in the
Order of Court setting up an ad hoc Chamber seems to have occurred in
association with a movement away from the procedure observed in the
Gulf of Maine case whereby a Member of the Court, having been elected to
the Chamber, would stand down at the request of the President in favour
of an ad hocjudge to be later named by the State concerned. This standing-
down procedure was required in the case of all -ad hoc judges in all cham-
bers. It is still required by Article 31, paragraph 4, of the Statute in relation
to all chambers and by Article 17, paragraph 2, of the Rules of Court
(amended specifically in 1978 to provide for this) in relation to ad hoc
chambers in particular. The subsequent movement away from that pro-
cedure, as it was applied in the Gulf of Maine case, seemed inextricably
linked with, and to have followed as the practical consequence of, the
working of another part of Article 17, paragraph 2, of the Rules of Court
(first introduced as Article 26, paragraph 1, of the 1972 Rules) which in
substance sought to confer on the parties a right to have their views taken

8
167 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

into account by the Court as to the particular Members of the Court who
should be elected by the Court to an ad hoc chamber. The object seems to
have been “to accord to the parties a decisive influence in the composition
of ad hoc Chambers” (Eduardo Jiménez de Aréchaga, “The Amendments
to the Rules of Procedure of the International Court of Justice”, American
Journal of International Law, Vol. 67, 1973, p. 2).

Without examining the legal implications of these developments, but
against the background which they represent, I come now to the juridical
character of the Order made today: is it constitutive of an appointment
made by the Court of a new ad hoc judge? Or is it merely a formal judicial
record of an appointment of a new ad hoc judge made by the State con-
cerned? In short, who appoints an ad hoc judge? Is it the Court? Or is it
the State concerned?

It is, I believe, common to speak of an ad hoc judge being appointed
by the State concerned. On the other hand, the case can be made that
the admission by the Court of an ad hoc judge to the Bench constitutes
the exercise of a power of appointment by the Court granted to it by
Article 31, paragraphs 2 to 6, of the Statute (see Georg Schwarzenberger,
International Law as Applied by International Courts and Tribunals,
Vol. IV, p. 374). This view commands respect, and so I proceed to consider
some of the matters which might be opposed to the more common usage.

Article7 of the Rules of Court relating to the admission of ad hocjudges
to sit on the Bench of the Court would seem to contemplate the procedure
visualized by Article 20 of the Statute reading:

“Every Member of the Court shall, before taking up his duties,
make a solemn declaration in open court that he will exercise his
powers impartially and conscientiously.”

The requirement to make this declaration is imposed on ad hoc judges by
Article 31, paragraph 6, of the Statute. It seems reasonably clear, however,
that the requirement is directed not to appointment but only to assump-
tion of duties. The text of Article 20 of the Statute implies that the person
concerned is a judge even before he makes the declaration. The admission
procedure seems, therefore, to leave open the question by whom and as
from when is a person appointed an ad hoc judge.

Article 35, paragraph 5, of the Rules of Court states, “A judge ad hoc
who has accepted appointment but who becomes unable to sit may
be replaced”; but there seems to be no necessary implication that the
“appointment” referred to is one made by the Court. In the Namibia
case (1.C.J. Reports 1971, p. 19, para. 10) and the Western Sahara case
(LC.J. Reports 1975, p. 15, para. 8), in both of which the Court used
the word “appointment” with reference to ad hoc judges, it would appear
that the question which the Court was seeking to determine was not
whether it should appoint ad hoc judges (which would have assumed
that it had the power to do so), but whether the required conditions were
satisfied so as to entitle the States concerned to do so. This, I think,

9
168 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

was how Judge Fitzmaurice understood the position in the Namibia case,
in which he said (dissenting):

“The Court’s rejection of the South African request to be allowed
to appoint a judge ad hoc in the present case was embodied in the
Order of the Court of 29 January 1971...” (CJ. Reports 1971, p. 308,
para. 17.)

That understanding, that the appointment is to be made by the State
concerned, does not seem inconsistent with the case concerning the Con-
tinental Shelf (Libyan Arab Jamahiriya/Malta) (I.C.J. Reports 1984, p. 5)
where paragraph 3 of the Judgment of the Court reads:

“Since the Court did not include upon the bench a judge of Libyan
or of Maltese nationality, each of the Parties proceeded to exercise
the right conferred by Article 31, paragraph 3, of the Statute to
choose a judge ad hocto sit in the case. On 27 July 1982 the Libyan
Arab Jamahiriya designated Mr. Eduardo Jiménez de Aréchaga, and
the Parties were informed on 8 October 1982, pursuant to Article 35,
paragraph 3, of the Rules of Court, that there was no objection to
this appointment; on 26 April 1983 Malta designated Mr. Jorge
Castafieda, and on 30 May 1983 the Parties were informed that
there was no objection to this appointment.”

Though the matter could be argued both ways, I prefer the view that
the notification “that there was no objection to this appointment” could
not constitute an act of appointment by the Court itself. On the con-
trary, it presupposed the existence of an appointment made by some other
authority. The language in the quoted passage seemed to be equating
a “choosing” by the State concerned with a “designation” by it, and in
turn equating a “designation” by the State with an “appointment” by
it, all three concepts being used interchangeably.

Earlier usage of relevant terms may also be consulted. Article 27 of the
second part of the Root-Phillimore plan read: “If... there is no judge
upon the Court belonging to one of the litigating States, that State shall. . .
appoint a judge” (Permanent Court of International Justice, Advisory
Committee of Jurists, Procés-Verbaux of the Proceedings of the Committee,
June 16th-July 24th 1920, with Annexes, The Hague, 1920, p. 327). Judge
Hudson spoke similarly, using the word “chosen” interchangeably with
the word “appoint” (Manley O. Hudson, The Permanent Court of Interna-
tional Justice, 1920-1942, New York, 1943, pp. 181, 276, 361-364, and the
references therein given). So also did Fachiri (A. P. Fachiri, The Perma-
nent Court of International Justice, 2nd ed., 1932, p. 59; and see later Shab-
tai Rosenne, The Law and Practice of the International Court, 1965, Vol. 1,
pp. 205-210). Absolute consistency of usage cannot be predicated. Thus,
the records of the Washington Committee of Jurists 1945 state that “Judge
Hudson noted that under paragraph 2 of Article 26 [of the Statute] the

10
169 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

Court could not appoint ad hocjudges”, language which might be thought
to suggest that, in cases in which an ad hoc judge could be appointed, it is
the Court which makes the appointment (Documents of the United Nations
Conference on International Organization, San Francisco, 1945, Vol. XIV,
p. 224). Generally speaking, however, almost all of the references in the
relevant correspondence and discussions were to ad hoc judges being
appointed by the parties (see, for example, P.C_LJ., Series D, No. 2,
pp. 177,215; PCIJ., Series D, Third Addendum to No. 2, pp. 26, 31-33, 306,
386-394, 422, 478-491; the Losinger case, P.C.I.J., Series C, No. 78,
pp. 392-393; League of Nations, Committee of Jurists on the Statute of
the Permanent Court of International Justice, Minutes, Geneva, 1929, p. 53,
per M. Fromageot; and the “Report of the Informal! Inter-Allied Com-
mittee on the Future of the Permanent Court of International Justice”,
American Journal of International Law, Supplement, Vol. 39, 1945, p. 12,
para. 41). The Permanent Court of International Justice itself spoke in
terms of ad hoc judges being appointed by the parties. Thus, in the case
of the Customs Régime between Germany and Austria(P.C.LJ., Series A/B,
No. 41, p. 90), the Court formally decided that there was “no ground in
the present case for the appointment of judges ad hoc either by Austria
or Czechoslovakia” (see also P.C.IJ., Series C, No. 53, p. 189). Similar
language was used by the Court in the case of the Consistency of Certain
Danzig Legislative Decrees with the Constitution of the Free City (P.C.1.J.,
Series A/B, No. 65, pp. 70-71. And see P.C.I.J., Series E, No. 4, p. 296).

In the course of the 1922 discussions of the Permanent Court held to
prepare its first set of Rules, President Loder said “that a text would be
drafted, making it clear that”, if a judge nominated under Article 31 of the
Statute were affected by the provisions of Article 17,

“by virtue of the last paragraph of Article 31 of the Statute, the nomi-
nation of [such] a judge could, in such circumstances, be declared
null and void by the Court; in this case the right of the parties to
nominate a judge of their nationality would lapse” (P.C_LJ., Series D,
No. 2, p. 119).

I incline towards Judge Hudson’s opinion that the last sentence was not a
necessary consequence of what went before (Hudson, op. cit., p. 364. Cf.
Geneviéve Guyomar, Commentaire du Réglement de la Cour internationale
de Justice, 1983, p. 212). As to what went before, it is noteworthy that the
suggested text, if it was drafted, was never promulgated. The explanation
is not clear, but I should not be surprised if it was connected with possible
argument that Article 17, paragraph 2, of the Statute takes the form of
a prohibition directed to an existing Member of the Court against par-
ticipating in the decision of a case in certain circumstances, with the
result that, strictly speaking, a decision of the Court under Article 17,
paragraph 3, of the Statute is confined to the effect of that prohibition on

11
170 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

participation and does not encompass questions as to the validity of
membership itself. Be that as it may, it would not appear that the power
to declare a nomination null and void implies that it is the Court which is
vested with the power of appointment. Judge Fromageot put the matter
this way in 1932:

“The right of a party to appoint a judge ad hoc was not subject to
the Court’s authorization; but the Court could consider whether in a
particular case the conditions to which the exercise of that right was
subject were fulfilled; if they were not, the Court could deliver an
order declaring the appointment inadmissible, but not without hear-
ing arguments on the point.” (P.CLJ., Series D, Third Addendum
to No. 2, p. 18, footnote.)

Thus, the Order of the Court declaring the appointment inadmissible does
not diminish the fact that the appointment is nevertheless made by
the party concerned and is not subject to the Court’s authorization.
Paragraphs 4 and 5 of Article 35 of the Rules of Court are to be read
harmoniously with this overriding position under the Statute.

The matter is complicated by a textual change made in 1945. Article 31
of the 1920 Statute, as amended with effect from 1 February 1936,
appeared, in the English text, to be using the words “chosen”, “selected”
and “appointed” interchangeably in relation to national judges. In parti-
cular, persons “chosen” to sit as judges under Article 31, paragraph 2,
of the Statute were clearly equated with “judges specially appointed by
the parties”, as so referred to in paragraph 4 of the Article. Since the
word “appointed” was replaced by the word “chosen” in 1945, this
might be thought to indicate a change of substance supportive of the
opposite view. And the strength of that argument is recognized. But the
structure of the machinery remained the same and no change on this
aspect was made in the French text, which had used the word “désignés”
where the English text had used the word “appointed”. This being so, if
ad hoc judges were regarded as “appointed by the parties” and not by the
Permanent Court, it is difficult to see how the mere change of wording
in the English text in 1945 could imply that ad hoc judges were now to be
appointed by the present Court. Possibly the change in the English text
was attributable to considerations of style, as indeed was suggested by
Judge Hudson (Manley O. Hudson, “The Twenty-Fourth Year of the
World Court”, American Journal of International Law, Vol. 40, 1946,
p. 29). The official records of the sixth meeting of the Advisory Com-
mittee of Jurists of the San Francisco Conference, where the change was
made, offer no explanation (Documents of the United Nations Conference
on International Organization, San Francisco, 1945, Vol. XVII, p. 413).

It may be added — though here I tread with particular diffidence —

12
171 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

that the relevant words in the French text (which did not materially
change on these aspects) were “désigner”, “désignation” and “désignés”.
The word “désignation” has been defined to mean inter alia, “Indication
d’une personne déterminée pour occuper un poste ou remplir une
mission ...” (Vocabulaire juridique, publié sous la direction de Gérard
Cornu, Presses universitaires de France, 1987, p. 260). The key expres-
sion in Article 31, paragraph 2, in the French text of the existing Statute
reads, “toute autre partie peut désigner une personne de son choix pour
siéger en qualité de juge”. The word “désigner”, read with the word
“choix”, may mean something more than a simple choice; it would seem
to connote the full juridical act denoted by the English word “appoint”.
On the other hand, while the word “appoint” may not always mean
“choose”, it can and sometimes does (see Corpus Juris Secundum, Vol. 6,
pp. 100-101, and State of New Jersey v. Provenzano (1961) 169 A 2d 135,
34 N.J. 318). It seems to follow that the English word “choose” and the
French word “désigner” were both intended, in the particular context
in which they were used, as the juridical equivalent of the English word
“appoint”.

Against this background, Article 31 of the Statute may now be looked at
alittle further. Article 31, paragraph 2, says “any other party may choose a
person to sit as judge”. The import of that language is brought out in the
reference in Article 31, paragraph 3, to parties proceeding “to choose a
judge as provided in paragraph 2 of this Article”. Seemingly, the person
chosen under paragraph 2 is regarded as a judge once chosen. Article 31,
paragraph 4, likewise speaks of “the judges specially chosen by the parties”
(emphasis added). And Article 31, paragraph 6, states:

“Judges chosen as laid down in paragraphs 2, 3 and 4 of this Article
shall fulfil the conditions required by Articles 2, 17 (paragraph 2), 20
and 24 of the present Statute. They shall take part in the decision on
terms of complete equality with their colleagues.” (Emphasis added.)

The exercise of the power of choice seems directly constitutive of the
status of an ad hoc judge.

The right to appoint an ad hoc judge touches the composition of the
Court and consequently is directly governed by the Court’s constituent
instrument, namely, its Statute. Article 31 is the particular provision of the
Statute concerned with the process of constituting a person as an ad hoc
judge. It does not seem to offer the Court a role at any point in that pro-
cess, either directly or indirectly through the other provisions referred to
in it. The limits of the Court’s rule-making power under Article 30 of the
Statute (however generously construed) would not enable it, by making
Rules of Court, to assume a role in that process not entrusted to it by the
Statute. The Statute appears to leave the matter to the State concerned.

13
172 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. SHAHABUDDEEN)

This would accord with the fact that the institution of ad hocjudges as part
of the composition of the Bench of the Court was effectively a limited
carry-over from arbitral experience.

In sum, it is difficult to identify any acts of the Court from which an
ad hocjudge may be said to derive his authority to act. Though recognizing
the force of arguments to the opposite effect, on balance I prefer the view
that the appointment of such a judge is constituted by the act of the State
concerned in choosing him, the role of the Court being limited to the nega-
tive one of determining whether any ground (whether or not going to the
validity of his appointment) exists for debarring him from sitting in the
case. If this is correct, it leads to the view that the Order made today is not
constitutive of an appointment made by the Court but is merely a formal
judicial record of an appointment made by the State concerned. I would
like in turn to record that it is on the basis of this understanding that I
support the Order.

(Signed) Mohamed SHAHABUDDEEN.

14
